 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   R. LAWRENCE BRAGG, State Bar No. 119194
     Supervising Deputy Attorney General
 3   WILLIAM L. MCCASLIN, State Bar No. 249976
     Deputy Attorney General
 4   SARAH M. BRATTIN, State Bar No. 302043
     Deputy Attorney General
 5    1300 I Street, Suite 125
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-7334
 7    Fax: (916) 324-5205
      E-mail: Lawrence.Bragg@doj.ca.gov
 8   Attorneys for Defendants Lesane and Cherniss
 9                          IN THE UNITED STATES DISTRICT COURT

10                        FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                    SACRAMENTO DIVISION

12

13
     THOMAS JOHN HEILMAN,                              2:11-cv-00042-JAM-EFB (PC)
14
                                          Plaintiff,   ORDER GRANTING
15                                                     DEFENDANTS’ REQUEST TO FILE
                   v.                                  RECORDS UNDER SEAL
16
                                                       Judge:    The Honorable John A.
17   C. CHERNISS, et al.,                                        Mendez
                                                   Trial Date:   February 24, 2020
18                                     Defendants. Action Filed: January 5, 2011
19

20        The Court has reviewed Defendants’ request to file the following documents under seal:

21          Ex. A – Plaintiff’s Ex. No. 5 – CDCR file regarding inmate Harbor complaint;
            Ex. B – Plaintiff’s Ex. No. 6 – CDCR file regarding inmate Dyas complaint;
22          Ex. C – Plaintiff’s Ex. No. 8 – CDCR file regarding inmate Cordero complaint;
            Ex. D – Patillo deposition transcript (excerpts);
23          Ex. E- Plaintiff’s Ex. No. 7 – CDCR file regarding inmate Edwards complaint;
            Ex. F – Edwards deposition transcript (excerpts);
24          Ex. G – Plaintiff’s Ex. No. 10 – CDCR file regarding Sullivan complaint;
            Ex. H – Baxter EEO Complaint;
25          Ex. I – Plaintiff’s Ex. No. 9 – CDCR file regarding Alexander complaint;
            Ex. J – Plaintiff’s Ex. No. 39 – Cordero’s 602 against Cherniss;
26          Ex. K – Plaintiff’s Ex. No. 40 – Heilman’s declaration regarding Cordero’s alleged sexual
            assault;
27          Ex. L – Plaintiff’s Ex. No. 109 – Inmate Dyas OIA investigation; and
            Ex. P – Plaintiff’s Ex. Nos. 53-58 – OIA report and documents related to inmate Hesse
28          investigation.
                                                      1
        ORDER GRANTING DEFENDANTS’ REQUEST TO FILE RECORDS UNDER SEAL (2:11-cv-00042-JAM-
                                                                                 EFB (PC))
 1        Good cause appearing, these documents will be filed under seal. The Court will review the
 2   information in camera and return them to Defendants’ counsel as appropriate.
 3        IT IS SO ORDERED.
 4
      Dated: October 11, 2019                           /s/ John A. Mendez
 5
                                                        HONORABLE JOHN A. MENDEZ
 6                                                      United States District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
        ORDER GRANTING DEFENDANTS’ REQUEST TO FILE RECORDS UNDER SEAL (2:11-cv-00042-JAM-
                                                                                 EFB (PC))
